                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

ELIONE ADDERLY,

      Plaintiff,

v.                                               Case No. 5:18cv220-TKW-MJF
K. JOHNSON and OWENS,

      Defendants.
                                         /

                                   ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc.41). No objections to the Report and Recommendation were

filed. Having reviewed the Report and Recommendation, I find no clear error in the

magistrate judge’s determination that Plaintiff is not entitled to a judgment by

default. Accordingly, it is ORDERED that:

      1.    The magistrate judge’s Report and Recommendation is ADOPTED

            and incorporated by reference in this Order.

      2.    Plaintiff’s motion for judgment by default (Doc. 38) is DENIED.

      DONE and ORDERED this 23rd day of August, 2019.

                                T. Kent Wetherell, II
                               T. KENT WETHERELL, II
                               UNITED STATES DISTRICT JUDGE
